      Case 9:21-cv-00014-DWM Document 52 Filed 02/03/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


 MARYL. LAWLER and JAMES                              CV 21-14-M-DWM
 LAWLER,

              Plaintiffs,
                                                            ORDER
       vs.

 ETHICON, INC., and JOHNSON &
 JOHNSON,

              Defendants.


      Plaintiffs move for the admission of Christopher Gomez to practice before

this Court in this case with John M. Fitzpatrick to act as local counsel. Mr.

Gomez's application appears to be in order.

      Accordingly, IT IS ORDERED that Plaintiffs' motion to admit Christopher

Gomez pro hac vice (Doc. 50) is GRANTED on the condition that pro hac counsel

shall do his or her own work. This means that pro hac counsel must do his or her

own writing; sign his or her own pleadings, motions, and briefs; and appear and

participate personally. Counsel shall take steps to register in the Court's electronic

filing system ("CM-ECF"). Further information is available on the Court's

website, www.mtd.uscourts.gov, or from the Clerk's Office.




                                          1
      Case 9:21-cv-00014-DWM Document 52 Filed 02/03/21 Page 2 of 2



      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

pro hac counsel, within fifteen (15) days of the date of this Order, files a notice

acknowledging counsel's admission under the terms set forth above and certifying

that his Rule 8.5 statement was sent to the Bar pursuant to the rule. In that notice,

counsel shall also designate a single attorney with the authority to make any and all

decisions related to the administration of this case as the primary point of contact

for the opposing party.

      DATED this     'f..,/day ofFebruary, 2021.




                                           2
